Exhibit 10.1

STATE OF NORTH CAROLINA

COUNTY OF WAKE

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into effective as of
the 1st day of March 2011 (“Effective Date”), by and between FIRST-CITIZENS
BANK & TRUST COMPANY, a North Carolina banking corporation with its principal
office in Raleigh, Wake County, North Carolina (“the Bank”) and JAMES MILTON
PARKER, (“Consultant”);

W I T N E S S E T H

WHEREAS, the Bank provides financial services and related products and services
to the public (“the Bank’s Business”), and also provides data processing and
other services to its subsidiaries, affiliates and non-affiliated financial
institutions (collectively, “Client Banks”); and

WHEREAS, Consultant has been an employee of the Bank who has provided guidance,
leadership and direction in the growth, management and development of the Bank
and has learned trade secrets, confidential procedures and information, and
technical and sensitive plans of the Bank; and

WHEREAS, the Bank desires that Consultant be available to consult with the Bank
regarding the business of the Bank following Consultant’s separation from
service with The Bank; and

WHEREAS, the Bank has offered to Consultant a consulting arrangement, and the
parties hereto have reached an agreement concerning those arrangements and other
matters contained herein and desire to set forth the terms and conditions
thereof.

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, Consultant and the Bank hereby agree as follows:

1. Term of Agreement. The term of this Agreement (“Term”) shall begin on the
Effective Date and shall continue until December 31, 2011. The Bank shall notify
you at least sixty (60) days prior to the end of the current Term if it wishes
to extend the Term beyond

 



--------------------------------------------------------------------------------

the last day of the current Term. Notwithstanding the foregoing, either party
may terminate this Agreement at any time by giving at least thirty (30) days
notice in writing to the other party.

2. Consultation Payments. During the Term of this Agreement, the Bank shall pay
to Consultant the sum of TEN THOUSAND and NO/100 Dollars ($10,000.00) per month
for the period of March 1, 2011 through December 31, 2011, (“Consultation
Payments”). The Consultation Payments under this Agreement shall be independent
of, and in addition to, those under any other plan, program or agreement which
may be in effect between the parties hereto, or any other compensation payable
to Consultant or Consultant’s designee by the Bank.

3. Consultation Services. The monthly Consultation Payments shall be paid for
and in consideration of Consultant’s support, sponsorship, advisory and other
services provided to the Bank (“Consultation Services”) for up to a maximum of
eighty (80) hours per month, not to exceed eight hundred thirty (830) hours
during the term of this Agreement. Except as set forth below, Consultation
Payments hereunder shall be payable each month without deductions and Consultant
agrees to be solely responsible for the payment of all income and other taxes
out of said funds and all Social Security, self-employment and any other taxes
or assessments, if any, applicable on said compensation.

For and in consideration of said monthly Consultation Payments to Consultant,
Consultant will provide Consultation Services as an independent contractor to
the Bank, as and when the Bank may request, which services may be provided with
respect to all phases of the Bank’s business and particularly those phases in
which Consultant has particular expertise and knowledge. Consultant’s services
shall be limited to those of an independent consultant, shall not be on a
day-to-day regularly scheduled operational basis, and shall be provided only
when Consultant is reasonably available and willing, which willingness will not
be unreasonably withheld.

4. Nature of Relationship. Consultant and the Bank agree that Consultant shall
be, under the terms of this Agreement, an independent contractor, and Consultant
agrees that Consultant’s rights and privileges and obligations are only as
provided in this Agreement as to matters covered herein. Notwithstanding the
foregoing, if the Bank determines that the Consultation Payments are
compensation for other than payments for Consultation Services, and such
payments shall be subject to any and all applicable withholding, Social
Security,

 

2



--------------------------------------------------------------------------------

employment, income and other taxes or assessments, if any, under applicable tax
law, the said payments shall be subject to the required withholdings. This
Agreement shall not be construed as a contract of employment.

5. Nondisclosure and Confidentiality.

(a) Consultant acknowledges and agrees that, during his employment with the
Bank, he had access to and obtained confidential information relating to the
Bank, its Affiliates, Client Banks, or vendors of the Bank, employees of such
entities, and names of and confidential information pertaining to Customers. In
addition, in connection with Consultant’s Services, Consultant may have access
to confidential information relating to the Bank, its Affiliates, Client Banks,
or vendors of the Bank, employees of such entities, and names of and
confidential information pertaining to Customers. To protect the confidentiality
of information obtained from the Bank, and to satisfy the requirements of
federal and state privacy laws and regulations, Consultant agrees to the
requirements of this Paragraph 5.

(b) Definitions. As used in this Agreement:

i. “Proprietary Information” means information relating to the Bank, its
Affiliates, Client Banks, or Vendors that is competitively sensitive material
not generally known to the public including, but not limited to: (A) information
designated or marked by either party as “Confidential” or “Proprietary”;
(B) information concerning methods of operation, policies and procedures,
financial matters, Customer relationships, Customer profiles, business or
marketing strategies, planning, forecasting, or internal performance results
relating to past, present, or future business activities; (C) any scientific,
technical, or financial information, design, process, procedure, formula, or
improvement that is commercially valuable and secret in the sense that its
confidentiality affords a competitive advantage; (D) all confidential or
proprietary concepts, documentation, reports, data, specifications, computer
software, source code, object code, flow charts, data bases, inventions,
information, and trade secrets, whether or not patented or copyrighted and
whether or not patentable or copyrightable; and (E) any material developed or
prepared by either party to this Agreement to the extent it contains or
otherwise reflects Proprietary Information.

ii. “Customer Information” means information relating to one or more Customers
of the Bank, its Affiliates, Client Banks, or Vendors, including, but not
limited to:

 

3



--------------------------------------------------------------------------------

(A) information such as a Customer’s name, address, telephone number, account
relationships, account numbers, account balances, account histories, or any
listing or compilation of such information, without regard to whether privacy
laws apply to that information; (B) any information concerning Customers which
would be considered “nonpublic personal information” within the meaning of the
Gramm-Leach-Bliley Act and its implementing regulations, as that Act may be
amended from time to time; and (C) any information concerning Customers which is
protected from disclosure by other applicable federal or state laws and
regulations regarding privacy. For purposes of this Agreement, “Customer
Information” is deemed to be and is protected as “Proprietary Information”
regardless of the public availability of any Customer Information.

iii. “Employee Information” means information not generally known to the public
relating to employees of Bank, its Affiliates, Client Banks, or Vendors,
including, but not limited to: (A) wage information; (B) job duties; and
(C) other personal information.

iv. The term “Customer” is used in this Agreement in its broadest sense to
include any person or entity who obtains a financial product or service, whether
a business or an individual, and includes individuals who are consumers or
customers within the meaning of the Gramm-Leach-Bliley Act.

v. “Affiliates” means Bank’s parent corporation or any of Bank’s direct or
indirect subsidiaries or other affiliated companies.

vi. Proprietary Information, Customer Information, and Employee Information
shall be collectively referred to herein as “Confidential Information”.

(c) Confidentiality of Confidential Information.

i. Consultant shall not use Confidential Information to the detriment of, or in
competition with, the Bank or its Affiliates, in an unlawful manner, or to
interfere with or attempt to interfere with or otherwise adversely affect any
business relationship of the Bank or its Affiliates.

ii. Consultant shall not disclose Customer Information in violation of or in any
manner inconsistent with (A) Title V of the Gramm-Leach-Bliley Act and its
implementing regulations, as the same may be amended from time to time; or
(B) other applicable federal and state laws and regulations regarding privacy.

 

4



--------------------------------------------------------------------------------

iii. Consultant shall not use any Customer Information to contact a Customer for
any reason without the Bank’s prior written consent.

iv. Except as provided in Exceptions below, Consultant shall:

A. Limit access to Confidential Information to Consultant’s Representatives who
have a need to know that information to carry out the purposes for which the
information was disclosed, and require those persons to adhere to the terms of
this Agreement.

B. Safeguard and maintain the confidentiality of Confidential Information.

C. Use Confidential Information solely to carry out the purposes for which the
Bank disclosed that information to Consultant and for no other purpose.

D. Not disclose, divulge, or use Confidential Information, directly or
indirectly, voluntarily or involuntarily, to any other person or entity.

(d) Exceptions

i. Consultant shall not be in violation of this Agreement when disclosure is
required pursuant to (A) a subpoena or court order; (B) any federal or state law
or regulation; or (C) the rules or regulations of any governmental agency.
However, if Consultant receives a subpoena or other legal process which requires
disclosure of Confidential Information, Consultant shall, unless prohibited by
law, regulation, or court order, notify the Bank immediately and cooperate with
the Bank’s efforts, if any, to prevent or limit such disclosure.

ii. Consultant shall not be in violation of this Agreement for disclosing
Confidential Information other than Customer Information when (A) the Bank gives
its consent to disclosure; (B) the information is or becomes publicly available
other than as a result of a breach of this Agreement; (C) the information is
disclosed to Consultant by a third party not subject to any obligation of
confidentiality; (D) the information already was known by Consultant prior to
the date of this Agreement (unless disclosed in connection with negotiations and
discussions related to this Agreement or associated transactions); or (E) the
information was independently developed by Consultant without reference to any
Confidential Information. However, any combination of features or disclosures
shall not be deemed to fall within the foregoing exceptions or exclusions merely
because individual features or disclosures are

 

5



--------------------------------------------------------------------------------

published or made available to the general public or in the rightful possession
of Consultant unless the combination itself and principle of operation are
published or available to the general public or in the rightful possession of
Consultant.

iii. Consultant shall not be in violation of this Agreement for disclosing
Customer Information when that disclosure is reasonably necessary and
appropriate to carry out the purposes for which the Customer Information was
provided or made available to Consultant.

7. Cooperation and Modification. Consultant will implement appropriate measures
designed to: (i) ensure the security and confidentiality of Confidential
Information; (ii) protect against any anticipated threats or hazards to the
security or integrity of Confidential Information; (iii) protect against
unauthorized access to or use of Confidential Information that could result in
substantial harm or inconvenience to any Customer; and (iv) ensure the proper
disposal of Confidential Information. Consultant shall promptly notify the Bank
of any unauthorized access to Confidential Information and provide reasonable
cooperation to the Bank in the Bank’s efforts to notify regulatory authorities,
Customers, employees, and/or others when the Bank deems such notice appropriate.
Consultant also will fully cooperate with the Bank’s efforts to monitor
Consultant’s compliance with this Agreement, including allowing the Bank to
conduct or have a third party conduct an audit or review of Consultant’s records
and systems relevant to Consultant’s obligations in this Paragraph 7. The
parties further agree to modify this Agreement as necessary from time to time
for either party to comply with applicable federal and state laws, rules, and
regulations concerning privacy and the confidentiality of information.

8. Covenant Not To Compete. For and in consideration of the Bank’s agreements
stated herein, including but not limited to the Bank’s agreement to pay the
Consultation Payments, during the term of this Agreement and for the one year
period following the termination or expiration of this Agreement, for any
reason, in consideration for the Consultation Payments provided in Paragraph 2
of this Agreement, Consultant agrees not to become an officer or employee of,
provide any consultation to, nor participate in any manner with, any other
entity of any type or description involved in any major element of the Bank’s
Business or any entity with the BancShares Group in performing at the time of
Consultant’s separation from service with the Bank, nor will Consultant perform
or seek to perform any

 

6



--------------------------------------------------------------------------------

consultation or other type of work or service with any other firm, person or
entity, directly or indirectly, in any such business which competes with the
Bank or any entity within the BancShares Group, whether done directly or
indirectly, in ownership, consultation, employment or otherwise. This Covenant
Not to Compete by Consultant is limited to the geographic area consisting of
each county or like jurisdictional entity in which Consultant provided services
on behalf of the Bank either under this Agreement or during his employment.

9. Binding Effect. This Agreement shall be binding upon Consultant, his heirs,
personal representatives and assigns, and upon the Bank, its successors and
assigns.

10. Amendment or Termination of Agreement. This Agreement may be amended by a
written agreement signed by the Bank and Consultant; provided, however, that if
the Bank determines to its reasonable satisfaction that an alteration or
amendment of the Agreement is necessary or advisable in order for the Agreement
to comply with the Internal Revenue Code of 1986, as amended, the Treasury
Regulations, or any other applicable tax authority (collectively “Tax Law”),
then, upon written notice to Consultant, the Bank may unilaterally amend the
Agreement in such manner and to such an extent as it reasonably considers
necessary or advisable in order to comply with the Tax Law. Notwithstanding the
provisions of Paragraph 1, this Agreement shall terminate upon the death of the
Consultant.

11. Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of North Carolina.

13. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and replaces any and all prior agreements and understandings, whether
oral or written, with respect to the subject matter hereof.

IN TESTIMONY WHEREOF, the Bank has caused this Agreement to be executed in its
corporate name by its Chairman of the Board and Chief Executive Officer, and
attested by its Assistant Secretary, all by the authority of its Board of
Directors duly given, and

 

7



--------------------------------------------------------------------------------

Consultant has hereunto set his hand and adopted as his seal the typewritten
word “SEAL” appearing beside his name, as of the day and year first above
written.

 

FIRST-CITIZENS BANK & TRUST COMPANY By:   /s/ FRANK B. HOLDING, JR.  

Frank Holding, Jr.

Chairman & CEO

 

 

 

 

ATTEST: /s/ LEE HARDEMAN Assistant Secretary

 

 

    /s/ JAMES MILTON PARKER   (SEAL)   James Milton Parker  

 

 

8